Citation Nr: 1425328	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip.      

2.  Entitlement to service connection for arthritis of the left shoulder.   

3.  Entitlement to service connection for arthritis of the right shoulder.   

4.  Entitlement to service connection for lung disease to include chronic obstructive lung disease.    

5.  Entitlement to service connection for hypertension.      

6.  Entitlement to service connection for removal of a portion of the left lung. 

7.  Entitlement to service connection for erectile dysfunction.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for bronchitis.  

9.  Entitlement to an initial higher rating for a scar of the left infrascapular region currently rated at zero percent disabling.     

10.  Entitlement to an initial higher rating for a scar of the left posterior axillary region currently rated at zero percent disabling.     

11.  Entitlement to an increased rating for residuals of a shrapnel wound to the left chest with retained foreign body currently rated at 20 percent disabling. 

12.  Entitlement to an increased rating for diabetes mellitus type II currently rated at 20 percent disabling.    

13.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity currently rated at 10 percent disabling. 

14.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity currently rated at 10 percent disabling. 

15.  Entitlement to a higher initial rating for ischemic heart disease currently rated at 60 percent disabling.  

16.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).

17.  Entitlement to an effective date earlier than November 30, 2009 for the award of service connection for a scar of the left infrascapular region.  

18.  Entitlement to an effective date earlier than November 30, 2009 for the award of service connection for a scar of the left posterior axillary region. 

19.  Entitlement to an effective date earlier than December 24, 2003 for the award of service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.  He was awarded a Purple Heart, Combat Infantryman's Badge and a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in April 2004, June 2004, February 2010, and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2004 decision granted service connection for diabetes mellitus type II and a 20 percent rating was assigned from December 24, 2003.  The June 2004 decision denied service connection for erectile dysfunction and bronchitis, and special monthly compensation for loss of use of creative organ.   

The February 2010 decision granted service connection for scars of the left infrascapular region and left post-axillary region and assigned zero percent ratings from November 30, 2009.  The February 2010 decision denied increased ratings for residuals of the shrapnel wound to the left chest, diabetes mellitus type II, and peripheral neuropathy of the left and right lower extremities.  Service connection for arthritis of the left hip, left shoulder, and right shoulder, lung disease, hypertension, removal of a portion of the left lung, and erectile dysfunction were denied.  The claim for service connection for bronchitis was not reopened.  

The February 2011 decision granted service connection for ischemic heart disease and assigned a 60 percent rating from August 1, 2009.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

In an August 2012 statement, the Veteran's attorney raised the issue of entitlement to special monthly compensation for loss of use of a creative organ.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The June 2004 decision denied special monthly compensation based upon loss of use of a creative organ; the Veteran did not perfect an appeal of this issue and the June 2004 decision is final.  The Board does not have jurisdiction over this issue at this time and this issue is referred to the AOJ for appropriate action. 

The issues of entitlement to higher initial ratings for scars of the left infrascapular region and left post-axillary region and ischemic heart disease; entitlement to increased ratings for residuals of the shrapnel wound to the left chest, diabetes mellitus type II, and peripheral neuropathy of the left and right lower extremities; entitlement to TDIU; service connection for erectile dysfunction; and entitlement to an effective date earlier than December 24, 2003 for the award of service connection for diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era and he engaged in combat with the enemy.   

2.  The Veteran does not have a current diagnosis of arthritis of the left hip or a left hip disability.   

3.  The Veteran did not have chronic symptoms of a left shoulder disability to include arthritis in active service or continuous or recurrent symptoms since service separation, and the current diagnosis of arthritis of the acromioclavicular joint in the left shoulder first manifested many years after service separation and is not related to disease or injury or other event in active service.

4.  The Veteran does not have a current diagnosis of arthritis of the right shoulder or a right shoulder disability.   

5.  The Veteran did not have chronic symptoms of lung disease in active service or continuous or recurrent symptoms since service separation, and the current diagnosis of lung disease first manifested many years after service separation, is not related to disease or injury or other event in active service, and is not due to or aggravated by a service-connected disability.  

6.  The Veteran did not have chronic symptoms of hypertension in active service or continuous or recurrent symptoms since service separation, and the current diagnosis of hypertension first manifested many years after service separation, is not related to disease or injury or other event in active service, and is not due to or aggravated by a service-connected disability.  

7.  The Veteran does not have a current disability manifested by removal of a portion of the left lung and there are no objective findings of removal of a portion of the left lung.   

8.  In a June 2004 decision, the RO denied service connection for bronchitis on the basis that there was no evidence of a current diagnosis of bronchitis or a nexus to service or a service-connected disability.  The Veteran was notified of this decision and he did not file a timely appeal.     

9.  Evidence received since the June 2004 decision is not new, and in conjunction with previously considered evidence does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for bronchitis.    

10.  On November 30, 2009, a claim for service connection for shrapnel wounds to the chest was received at the RO and the RO interpreted this as a claim for service connection for residuals of a shrapnel wound to the chest to include scars.  

11.  Service connection for a scar of the left infrascapular region and a scar of the left posterior axillary region were granted from November 30, 2009 and zero percent ratings were assigned.      

12.  Prior to November 30, 2009, a prior unadjudicated service connection claim for scars due to the shrapnel wound to the chest was not contained within the record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability to include arthritis have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a left shoulder disability to include arthritis have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right shoulder disability to include arthritis have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for lung disease have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a disability manifested by removal of a portion of the left lung have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

7.  The June 2004 decision to deny service connection for bronchitis is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

8.  The evidence received subsequent to the June 2004 decision is not new and material to reopen service connection for bronchitis.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

9.  The criteria for the assignment of an effective date earlier than November 30, 2009 for the award of service connection for a scar of the left infrascapular region have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2013). 

10.  The criteria for the assignment of an effective date earlier than November 30, 2009 for the award of service connection for a scar of the left posterior axillary region have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice letters to the Veteran in April 2009, December 2009, and March 2010, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claims for higher initial evaluations and earlier effective dates are downstream issues and these issue were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case. 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the application to reopen the claim of service connection for bronchitis, an April 2009 letter provided notice in accordance with Kent.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from October 2003 to June 2009 and the records from the Social Security Administration (SSA) are associated with the claims file.  The Veteran submitted private medical evidence in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In November 2009, the Veteran informed VA that he had no additional evidence or information to submit in support of his claims.  

The Veteran underwent VA examinations in November 2009, and January 2010 (respiratory) to obtain medical evidence as to the nature and etiology of the claimed lung disorders and hypertension.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the Veteran had the claimed disability and whether the claimed disabilities are related to service and/or a service-connected disability were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has not afforded the Veteran a comprehensive medical examination relating to his claim for service connection for arthritis of the left hip and shoulders and hypertension although an opinion as to the theory of secondary service connection for hypertension was obtained.  The Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon;20 Vet. App. 79. 

A VA examination under the standards of McLendon is not warranted in this case.  As will be discussed in detail below, there is no competent evidence of symptoms of the claimed disorders in service or a continuity of symptoms since service.  There is no evidence of arthritis or hypertension within one year from service separation.  There is no evidence of a current diagnosis of arthritis of the left hip or right shoulder.  Lastly, there is no indication of an association between the claimed disorders and service.  Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  





II.  Service Connection Claims

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis and cardiovascular disease, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2013). 

Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.  

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

NOTE (3) indicates that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Analysis: Initial Matters

The evidence establishes that the Veteran engaged in combat with the enemy in active service.  Service records show receipt of the Combat Infantryman's Badge for active service in Vietnam during the Vietnam era.  The service records also show that the Veteran was awarded a Purple Heart.  The Board resolves all reasonable doubt in favor of the Veteran to find that the in-service occurrences reported by the Veteran that are consistent with the circumstances, conditions, or hardships of such service actually occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For direct service connection for a diagnosed disability, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19.

The evidence of record shows that the Veteran served in the Republic of Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f). 

Analysis: Service Connection for Arthritis of the left hip, left shoulder, and right shoulder.  

The Veteran asserts that service connection is warranted for arthritis of the shoulders and left hip.  See the November 2009 statement.  

The evidence does not establish a diagnosis of arthritis of the left hip and right shoulder or a diagnosis of a disability of the right shoulder and left hip.  There is evidence of arthritis of the acromioclavicular joint of the left shoulder.  The evidence shows that the arthritis of the left shoulder was diagnosed in January 1997.  See the January 1997 private x-ray examination report.  However, as will be discussed in detail below, there were no disease or chronic symptoms of arthritis of the left shoulder during service, the Veteran did not continuously manifest symptoms of arthritis of the left shoulder in the years after service, arthritis of the left shoulder was not manifested to a degree of ten percent within one year of service separation in December 1966, and the Veteran's arthritis of the left shoulder was not caused by any in-service event and is not related to active service or a service-connected disability.  

After a review of all the evidence, the Board finds that, although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he did not sustain an injury or disease to the left hip or shoulders during service, or experience chronic symptoms of arthritis during service.  The Veteran does not assert or describe that such injuries or disease occurred in service.  The evidence shows no diagnosis of arthritis in service or for many years thereafter.  

Service treatment records do not show any complaints, treatment, or diagnosis of arthritis of the left hip or shoulders or complaints, treatment, or diagnosis of any other left hip or shoulder disability.  The October 1964 enlistment examination report and the November 1966 separation examination report indicate that examination of the upper and lower extremities was normal.  The Veteran denied having swollen or painful joints, arthritis or rheumatism, bone or joint deformity or painful or trick shoulder upon separation examination.  The Veteran separated from service in December 1966. 

There is no evidence of a diagnosis of arthritis of the left hip and shoulders within one year of service separation in December 1966.  The first diagnosis of arthritis of the acromioclavicular joint on the left was in January 1997, almost 30 years after service separation.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for arthritis manifested to 10 percent within one year from service separation is not warranted. 

The Veteran has not submitted or identified evidence of a diagnosis of arthritis of the right shoulder and left hip.  The March 1969 VA examination report indicates that examination of the musculoskeletal system was negative except for the scars due to the shrapnel wound in service.  The Veteran had no complaints pertinent to the left hip or shoulders.  A June 1991 x-ray examination of the left hip and pelvis was negative.  As noted above, the January 1997 x-ray examination report indicates that there was arthritis in the left acromioclavicular joint.  It was noted that the Veteran had pain in the left shoulder.  The post service medical evidence does not show a current diagnosis of arthritis of the left hip or right shoulder or other left hip and right shoulder disability.  A February 2008 VA treatment records shows a diagnosis of arthritis but the record does not identify the location of the arthritis.  The medical records show that the Veteran has undergone treatment for degenerative joint disease in the back and knees but do not show any treatment or diagnosis for arthritis of the left hip and right shoulder.  

The Veteran has only made general assertions that he has arthritis of the left hip and right shoulder that are related to active service.  He does not provide any lay testimony as to current symptoms of the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a diagnosis of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  A diagnosis of arthritis requires clinical or diagnostic testing such as x-ray examination.  There is no x-ray evidence of arthritis of the left hip and right shoulder.  Additionally, an opinion as to a diagnosis of arthritis would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  The Board finds that the Veteran's lay statements as to diagnosis and medical nexus are not competent, and therefore have no probative value.  The Veteran has not submitted or identified any competent evidence of a diagnosis of arthritis of the left hip and right shoulder.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis of arthritis of the left hip and right shoulder or other left hip and right shoulder disability that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of arthritis of the left hip and right shoulder.  Physical examination of upper and lower extremities in service was normal.  Post service medical evidence does not establish a diagnosis of arthritis of the left hip and right shoulder.  The Veteran has not provided any lay evidence or other competent evidence of current symptoms.  The preponderance of the evidence is against the claim for service connection for arthritis of the left hip and right shoulder and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims of service connection for arthritis of the left hip and right shoulder are denied.

Regarding the claim for service connection for arthritis of the left shoulder, there is no evidence of a diagnosis of arthritis of the left shoulder within one year of service separation in December 1966.  The first diagnosis of arthritis of the acromioclavicular joint on the left was in January 1997, almost 30 years after service separation.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for arthritis manifested to 10 percent within one year from service separation is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not sustain an injury or disease of the left shoulder during service, he did not experience chronic left shoulder symptoms in service, and he did not experience continuous post service symptoms of a left shoulder disability to include arthritis.  See 38 C.F.R. § 3.303(b).  The lay and medical evidence of record does not establish a left shoulder injury in service, chronic symptoms in service, or continuous symptoms after service.  The Veteran has not provided any lay evidence or other evidence of a left shoulder injury or chronic left shoulder symptoms in service or after service.  The first evidence of left shoulder symptoms was in January 1997 when arthritis of the acromioclavicular joint was diagnosed by x-ray.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that arthritis of the left shoulder first manifested in January 1997, over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no competent evidence that demonstrates that the arthritis of the left shoulder is caused by an in-service event or injury or is otherwise related to service.  

The Veteran has made general assertions that the arthritis of the left shoulder is related to active service.  However, the Board cannot rely on the Veteran's general assertion as to nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of arthritis.  See Kahana; supra.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  The record does not show that the Veteran has medical training or expertise.  There is no competent evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis or provide an opinion as to the etiology of arthritis.  The weight of the competent and credible evidence establishes that the arthritis of the left shoulder first manifested 30 years after active service and is not related to injury or event in service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the arthritis of the left shoulder is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for arthritis of the left shoulder is denied. 

Analysis: Service Connection for Lung Disease and Removal a Portion 
of the Left Lung. 

The Veteran asserts that service connection is warranted for a lung disease and removal of a portion of the left lung.  He asserts that these disorders are caused by the shrapnel wound to the left chest in service.  Service connection is in effect for a shrapnel wound of the left chest with retained foreign body and a 20 percent rating was assigned from January 22, 1969.  

The Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Service records show that the Veteran sustained a penetrating shrapnel wound to the left chest and arm in combat.  This injury is discussed in detail below.  

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette, 82 F.3d at 392.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Service treatment records show that on February 10, 1966, the Veteran was injured by a shrapnel wound to the left chest.  The wound was penetrating but there was no nerve or artery involvement.  The Veteran underwent debridement of the wound to the truck and left chest and the wound on the left arm and a thoracotomy.  X-ray examination revealed hydropneumothorax with the fluid level and collapse of the left upper lobe.  Post-operative x-ray examination showed complete lung expansion.  A follow-up x-ray examination showed fibrotic residue at the left base of the lung and scarring.  The Veteran was hospitalized for 20 days and then he was released to full duty.  A July 1966 service treatment record indicates that the Veteran sought medical treatment for chest pain.  X-ray examination was negative except for a retained metallic foreign body.  It was noted that a previous x-ray showed a healing fracture of the left 7th rib.  The Veteran was released to full duty and it was noted that there was nothing on x-ray that would preclude performance of full duty.  The November 1966 separation examination indicates that examination of the lungs and chest was normal.   

The Board finds that the weight of the competent and credible evidence shows that there are no objective findings that a portion of the left lung was removed at any time in service or after service.  The Veteran was afforded a VA respiratory examination in January 2010.  The VA examiner reviewed the claims file and the Veteran's medical history pertinent to the lungs and the shrapnel wound in service, considered the Veteran's lay statements concerning the lungs, and examined the Veteran.  The VA examiner noted that the service treatment records make no mention of the removal of a portion of the left lung and there was no evidence of removal of the left lung in the service treatment records.  Physical examination revealed that the lungs were clear.  The January 2010 x-ray examination revealed that there appeared to be a prior thoracotomy, a shrapnel fragment was seen in the left mid chest, and there was no acute infiltrate or pleural effusion.  The impression was no acute process.  The examiner concluded there was no objective evidence of lung removal.  

The post service medical evidence supports the VA examiner's finding that there is no evidence of a removal of a portion of the left lung.  Post service chest x-ray examinations conducted in March 1969, May 1980, and October 1980 show no significant abnormalities and/or no active disease process other than the retained foreign body without complication.  The chest x-ray examinations do not show that a portion of the left lung was removed.  A January 2007 CT scan showed mild bilateral pleural effusions of the lower lungs and the lung fields were free of acute disease otherwise.  As noted above, the January 2010 VA x-ray report notes that there was no acute process detected on chest x-ray examination.  

The Veteran has not submitted any medical evidence showing a diagnosis of removal of a portion of the left lung.  He has only made general assertions that a portion of the left lung was removed.  He has made these statements to health care providers and this report is documented in the private and VA treatment records.  See the December 2003 private medical record from Dr. S. and a December 2006 VA treatment record.  

The Veteran's own assertions that he had a portion of the left lung removed in service are not competent and are afforded no probative weight.  The Veteran is competent as a layperson to testify as to observable symptoms.  See Layno, supra.  In this case, whether or not a portion of the lung has been removed is not observable by the human eye and requires diagnostic testing such as x-ray examination to determine of the lung was removed.  A layperson is competent to report that he sustained an injury to the lung and he underwent surgery.  However, as in this case, the Veteran is not competent to report that a portion of the lung was removed unless he witnessed this or was told this, and in this case, the Veteran does not allege either of these events.  He just makes a general assertion that a portion of his left lung was removed.    

Also, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Id.  There is no evidence that the Veteran has medical expertise.  An opinion of medical diagnosis would require knowledge of the complexities of the pulmonary system and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to diagnosis of a lung disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. (laypersons not competent to diagnose cancer). 

The Board finds that the January 2010 VA examination findings and opinion to be highly probative since the examiner reviewed the claims folder, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds that the weight of the competent and credible evidence, including the January 2010 VA examination report and the post service chest x-ray examinations, show that there are no objective findings of a removal of a portion of the left lung.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d at 1167. 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has current findings of removal of a portion of the left lung.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, the claim of service connection for removal of a portion of the left lung is denied.

The Veteran also asserts that he has lung disease due to the shrapnel wound in service.  Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current obstructive and restrictive lung disease did not manifest in service and is not otherwise related to active service to include the shrapnel wound to the left chest in service.  There is competent and credible evidence of current obstructive and restrictive lung disease.  See the January 2010 VA examination report which shows a diagnosis of obstructive and restrictive lung disease.  

The weight of the competent and credible evidence establishes that the current diagnosis of obstructive and restrictive lung disease was first diagnosed many years after active service and is not caused by any in-service event and is not related to active service.  As discussed above, the service treatment records document treatment for a shrapnel wound to the left chest in service.  The Veteran underwent a thoracotomy.  However, the service treatment records do not document treatment or diagnosis of restrictive or obstructive lung disease in service.   

The Veteran was afforded a VA examination in January 2010.  The VA examiner reviewed the claims file and the Veteran's medical history, considered the Veteran's lay statements, and examined the Veteran.  The VA examiner reviewed the service medical records which documented the treatment for the shrapnel wound to the left chest in service.  The diagnosis was obstructive and restrictive lung disease.  The examiner opined that the lung disease was not caused by the shrapnel wound in service.  The examiner indicated that there was no evidence of lung disease in service and the shrapnel wound to the left chest does not contribute to lung disease.  

The Board finds the January 2010 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA examiner specifically addressed the service treatment records showing treatment of the shrapnel wound in service and considered such findings and in-service treatment when rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens, 11 Vet. App. at 382; see also Prejean, 13 Vet. App. at 448-9.  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 

The Veteran has not submitted any medical evidence in support of his claim.  He has made general assertions that the lung disease is related to active service, specifically the shrapnel wound in service.  However, the Board cannot rely on the Veteran's general assertion as to nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of lung disease.  See Kahana; supra.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  The record does not show that the Veteran has medical training or expertise.  There is no competent evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis or provide an opinion as to the etiology of lung disease.  The weight of the competent and credible evidence establishes that the lung disease was first detected in 2010, over 40 years after active service and is not related to injury or event in service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the obstructive and restrictive lung disease is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for obstructive and restrictive lung disease is denied. 


Analysis: Service Connection for Hypertension

The Veteran asserts that his hypertension is related to active service.  He also asserts that the service-connected diabetes mellitus Type II caused or aggravated the hypertension. 

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

After a review of all the evidence, the Board finds that, although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he did not sustain a vascular injury or disease during service, or experience chronic symptoms of hypertension during service.  The Veteran does not assert or describe that such vascular injury or disease occurred in service.  The evidence shows no diagnosis of hypertension in service or for many years thereafter.  

The service examination reports dated in October 1964 and November 1966 indicate that examination of the heart and vascular system was normal.  Blood pressure readings were 112/60 and 120/70.  The blood pressure readings recorded in the service records are not 160/90 or higher.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 which defines hypertension in Note 1.  "Hypertension" is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  The Veteran's in-service blood pressure readings do not meet VA's definition or Dorland's definition of hypertension.  VA's definition requires that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Board next finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  There is no medical evidence of a diagnosis of hypertension within one year from service separation.  The Veteran was afforded a VA examination in March 1969 and his blood pressure readings were as follows: 120/80, 120/80, and 130/85.  The post service medial evidence shows that the Veteran had some elevated blood pressure reading in 2000 to 2002.  The private medical records form Dr. S. indicate that the Veteran had the following blood pressure readings: 140/78 and 140/80.  A diagnosis of hypertension is not noted.  The first evidence of a diagnosis of hypertension is in August 2004.  A VA primary care dated in August 2004 indicates that the Veteran had hypertension and was taking medications.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence establishes that the Veteran's hypertension did not manifest to a compensable degree within a year of service separation but first manifested over 30 years after service separation.  

The Board also finds that the Veteran did not experience continuous symptoms of hypertension since service separation.  The post service treatment records show that the Veteran sought medical treatment for hypertension over 30 years after service separation.  The Veteran has not presented any competent evidence of hypertension symptoms since separation from service until the time of the diagnosis of hypertension in 2004.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not experience chronic hypertension symptoms in service and he did not experience continuous post service hypertension symptoms.  See 38 C.F.R. § 3.303(b).  The medical evidence of record does not establish chronic symptoms in service or continuous symptoms after service.  The Veteran does not provide any lay evidence or other evidence of chronic hypertension symptoms in service or after service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted. 

Finally, the Board finds that there is no competent evidence that relates the hypertension to an in-service event or injury or medically relates the hypertension to a service-connected disability.  

The weight of the competent and credible evidence establishes that the hypertension is not related to active service and is not caused by or aggravated by a service-connected disability including the diabetes mellitus.  The Veteran was afforded a VA examination in November 2009.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion that the hypertension was not caused by the diabetes mellitus.  The examiner noted that the hypertension was diagnosed prior to the diabetes mellitus.  

The Veteran himself has related his hypertension to his active service and to the service-connected diabetes mellitus.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to diagnose hypertension or to provide a medical opinion as to the cause of the hypertension.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, on a direct and secondary basis, as a presumptive disease, and as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis: Whether New and Material Evidence has been received to Reopen Service Connection for Bronchitis

In this case, the RO issued a decision in June 2004 which denied service connection for bronchitis on the merits on the basis that there was no evidence of a clinical diagnosis of bronchitis or that this claimed disorder was caused by the service-connected shrapnel wound to the chest.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the June 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In April 2009, the Veteran applied to reopen service connection for bronchitis.  In a February 2010 decision, the RO denied reopening service connection for bronchitis.  

The evidence of record at the time of the June 2004 decision includes the Veteran's service treatment records; a March 1969 VA examination report; a VA treatment record dated in May 1975; a statement from Dr. A.W. dated in October 2003; private medical records by Dr. S. dated in 2003; a June 2004 VA respiratory examination report; and a May 2004 VA eye examination report. 

The Veteran's service treatment records are negative for treatment or diagnosis of bronchitis.  The January 1969 VA examination report does not show a diagnosis of bronchitis.  Chest x-ray examination was negative.  The June 2004 VA examination report indicates that the Veteran reported having acute bronchitis two or three times a year.  The Veteran underwent physical examination.  The examiner stated that the Veteran did not have a diagnosis of chronic bronchitis.  The examiner indicated that the Veteran did not have bronchitis or a respiratory disorder in service and there was nothing indicating a chronic respiratory disease in service or currently.  The examiner stated that occasional acute bronchitis does not constitute a diagnosis of chronic bronchitis or chronic obstructive pulmonary disease.  The claim for service connection for bronchitis was denied in the June 2004 decision.  

In April 2009, the Veteran filed an application to reopen service connection for bronchitis.  The Veteran submitted the following additional evidence in support of his claim: private medical records from Dr. S. dated from 2000 to 2002; an October 2004 statement by Dr. S.; VA treatment records dated from October 2003 to June 2009; records from Dr. K., a urologist, dated from 2005 to 2008; a statement from the Veteran dated in June 2009; a November 2009 VA eye examination report; a November 2009 VA diabetes mellitus examination report; a January 2010 VA peripheral nerve examination report; a March 2010 VA heart examination report; SSA records with supporting medical evidence; private medical records from Dr. K. dated in 2005; and a December 2009 lay statement from the Veteran's spouse.  

The statement from the Veteran dated in June 2009 is not new evidence because this lay evidence was considered at the time of the June 2004 decision.  The Veteran made the same lay statements to the VA examiner at the VA examination in June 2004; he stated to the examiner that he had bronchitis three or four times a year.  It is clear from the examination report dated in June 2004 and the RO's decision in June 2004 that these statements were considered.  Thus, this evidence is duplicative and is not new. 

The SSA records and supporting medical evidence, the private medical records from Dr. S. dated from 2000 to 2002; the October 2004 statement by Dr. S.; VA treatment records dated from October 2003 to June 2009; records from Dr. K., a urologist, dated from 2005 to 2008; a November 2009 VA eye examination report; a November 2009 VA diabetes mellitus examination report; a January 2010 VA peripheral nerve examination report; a March 2010 VA heart examination report; a private medical record from Dr. K. dated in 2005; and a December 2009 lay statement from the Veteran's spouse are new because this evidence was not part of the record or considered at the time of the June 2004 decision.   

However, the Board finds that this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim.  The VA treatment records, VA examination reports, SSA records, the private medical evidence and the spouse's lay statement do not establish that the Veteran has a current diagnosis of chronic bronchitis that is possibly related to service or to the shrapnel wound to the chest.  This lay and medical evidence does not address the claimed bronchitis.  This evidence does not show a possibility that the Veteran has a current diagnosis of bronchitis.  There is no new and material evidence which tends to show a current diagnosis of bronchitis.  This evidence alone, or in conjunction with previously considered evidence, do not relate to an unestablished fact necessary to substantiate the claim for service connection for bronchitis.  The evidence on the service connection element missing at the time of the June 2004 decision continues to be absent.  Specifically, there remains no competent and credible evidence tending to show that the Veteran currently has bronchitis that is related to service or the service-connected shrapnel wound to the chest.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for bronchitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   

III.  Entitlement to an Earlier Effective Date

Legal Criteria

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).   

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways: By a request for revision of an RO or Board decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised."). 

Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337   (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

Analysis

The Veteran asserts that the effective date for the award of service connection for scars of the left infrascapular region and the left posterior axillary region should be earlier than November 30, 2009.  The Veteran and his attorney do not present any specific arguments as to the reasons for the award of an earlier effective date.  

On January 22, 1969, a formal claim for service connection for shrapnel wounds to the left side was received at the RO.  Service connection for residuals of shrapnel wound to the left side of the chest with retained foreign body was granted and a 20 percent rating was assigned under Diagnostic Code 6818 (1968) from January 22, 1969.  The Veteran was notified of the decision on January 27, 1969 and he did not perfect an appeal.  Thus, the January 1969 decision became final.  See 38 U.S.C.A. § 7105(c).

On June 19, 1975, the Veteran filed an informal claim for a back disability which he asserted had worsened and interfered with his ability to work.  He asserts that the shrapnel wound sustained in service affected his back.  The Veteran did not refer to the scars due to the shrapnel wound.  In an October 2003 informal claim, the Veteran requested to reopen the claims for service connection for bronchitis, diabetes mellitus type II, peripheral neuropathy of the upper and lower extremities, sexual dysfunction, and a vision disorder.  He did not mention or refer to the scars on the chest region.  On April 17, 2009, the Veteran filed an informal claim for service connection for chronic obstructive pulmonary disease, bronchitis, and erectile dysfunction and an increased rating for diabetes mellitus type II and TDIU.  On June 11, 2009, the Veteran's formal claim for TDIU was received at the RO.  On November 30, 2009, the Veteran filed an informal claim for service connection for high blood pressure and removal of a lung in service.  On November 30, 2009, the Veteran filed an informal claim for service connection for shrapnel in his chest by his heart.  The RO asked the Veteran for clarification of the disability or health issues and the Veteran responded "I don't know."  In another informal claim received in November 30, 2009, the Veteran indicated that he wanted an increased rating for residuals of a shrapnel wound and arthritis in the left hip and shoulders.  

The effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The record shows that in this case, the informal claim for compensation which led to the award of service connection for the scars was received at the RO on November 30, 2009.  The weight of the evidence establishes that November 30, 2009 is the date of receipt of claim and the date the entitlement arose.  See 38 C.F.R. § 3.400(b)(2). 

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The law generally requires VA to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The Board has reviewed the record to determine whether an informal claim of service connection for a scar had been filed at any time prior to November 30, 2009.  As noted above, on January 22, 1969, the Veteran's formal claim for service connection for shrapnel wounds to the left side was received at the RO.  Service connection for residuals of shrapnel wound to the left side of the chest with retained foreign body was granted and a 20 percent rating was assigned under Diagnostic Code 6818 (1968) from January 22, 1969.  The RO did not interpret the January 1969 claim as a claim for service connection for scars due to the shrapnel wounds to the chest.  The Board finds that this is a reasonable interpretation.  The Veteran did not identify scars as a disability in this claim and he did not indicate that he was filing a claim for service connection for a residual disability due to the shrapnel wound to the chest.  The January 1969 claim did not identify scars as a disability for which benefits were sought.  Thus, the Board finds that this claim is not a claim for compensation benefits for scars of the chest region.  

The Board finds that no document was received prior to November 30, 2009 that can be construed as an informal or formal claim for compensation benefits for scars of the chest region.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155.

Accordingly, under the applicable regulations, November 30, 2009, is the earliest date for the award of service connection for scars to the chest region.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is the date of receipt of the informal claim for compensation benefits for residuals of the shrapnel wound to the chest.  The preponderance of the evidence is against the assignment of an effective date prior to November 30, 2009 for the award of service connection for scars to the left chest, and the appeal is denied.  Since the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application with regard to this claim.  Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for arthritis of the left hip is denied.

Service connection for arthritis of the left shoulder is denied.

Service connection for arthritis of the right shoulder is denied.

Service connection for lung disease is denied.

Service connection for removal of a portion of the left lung is denied.

Service connection for hypertension is denied.

New and material evidence to reopen the claim for service connection for bronchitis have not been received, and the appeal is denied. 

Entitlement to an effective date earlier than November 30, 2009 for the award of service connection for a scar of the left infrascapular region is not warranted, and the appeal is denied.    

Entitlement to an effective date earlier than November 30, 2009 for the award of service connection for a scar of the left posterior axillary region is not warranted, and the appeal is denied.    



REMAND

The Board finds that additional VA examinations are required to obtain evidence as to the severity of the service-connected scars of the left infrascapular region and left post-axillary region, ischemic heart disease, shrapnel wound to the left chest, diabetes mellitus type II, and peripheral neuropathy of the left and right lower extremities.  Review of the record shows that the Veteran underwent VA examinations in 2009 and 2010.  The Veteran and his attorney assert that the disabilities have worsened or changed since the examinations and have requested new examinations. See the Veteran's attorney statement dated in August 2012.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The issue of a TDIU rating is inextricably intertwined with the issues of entitlement to higher ratings for the service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Regarding the issue of entitlement to service connection for erectile dysfunction, the Board finds that an additional medical opinion is necessary.  There is medical evidence of record that suggests that the service connected diabetes mellitus type II may cause or aggravate the erectile dysfunction.  The June 2004 VA examination report shows that the VA examiner indicated that the Veteran has been treated with testosterone and has been having erectile dysfunction several years prior to his diabetes mellitus.  The examiner concluded that the erectile dysfunction is primarily secondary to hypogonadism or low testosterone.  The examiner also noted that she was sure the diabetes mellitus contributed to the erectile dysfunction but it was not necessarily the underlying cause.  In an October 2004 statement, Dr. S. stated that the Veteran's erectile dysfunction was clearly related to the diabetes mellitus.  Dr. S. stated that he had no record showing that the Veteran had erectile dysfunction prior to the onset of the diabetes.  The Board finds that another VA examination is required to obtain evidence as to whether the erectile dysfunction was caused by or aggravated by the service-connected erectile dysfunction.  

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected disabilities and the claimed erectile dysfunction dated from June 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO should contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment for the service-connected disabilities and the claimed erectile dysfunction.  The RO should ask the Veteran to provide the necessary information and authorization to enable the RO to obtain the Veteran's treatment records from Dr. Ashok K. Wadhera dated from 200 to 2003 showing treatment and diagnosis of the diabetes mellitus Type II.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  The RO should ask the Veteran to submit medical evidence of a diagnosis of diabetes mellitus type II dated prior to or on May 8, 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System showing treatment of the service-connected disabilities and the claimed erectile dysfunction dated from June 2009.   

2.  Contact the Veteran in order to have him identify any VA and non-VA medical treatment rendered for the service-connected disabilities and the erectile dysfunction.  The RO should ask the Veteran to provide the necessary information and authorization to enable the RO to obtain the Veteran's treatment records from Dr. A. K.W. dated from 200 to 2003 showing treatment and diagnosis of the diabetes mellitus Type II.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them into the claims file. 

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.  The RO should ask the Veteran to submit medical evidence of a diagnosis of diabetes mellitus type II dated prior to or on May 8, 2001.  

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected shrapnel wound to the left chest and scars of the left infrascapular region and left post-axillary region.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  All appropriate testing should be undertaken in connection with this examination.  

Regarding the shrapnel wound to the left chest, the examiner must report all symptoms and manifestations due to the service-connected shrapnel wound to the left chest.  The examiner should identify the particular muscle group(s) involved in the shrapnel wound to the left chest region and must comment as to whether the disability associated with the affected muscle group(s) would be considered slight, moderate, moderately severe, or severe.  

The examiner must comment on the presence or absence of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  If motion is found to be limited by pain, the examiner must specify at what degree of each motion such pain is noted to begin.  The examiner should indicate whether there is evidence of loss of deep fascia or of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

Regarding the scars of the left infrascapular region and left post-axillary region, the examiner should report the location and size (length and width measured in inches or square centimeters) of each scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

The examiner should render an opinion as to whether the service-connected shrapnel wound to the left chest and scars to left infrascapular region and left post-axillary region preclude the Veteran from working at substantially gainful employment consistent with his work and educational background. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected diabetes mellitus type II and peripheral neuropathy of the lower extremities.  The claims folder must be made available to the examiner for review.  All indicated tests and studies should be accomplished and the findings reported in detail. 

The examiner should provide an opinion as to whether the Veteran requires insulin, oral hypoglycemic agents, a restricted diet, and/or regulation of activities due to the diabetes mellitus. 

The examiner should report whether the diabetes mellitus causes episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner should report whether the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication.  If the Veteran does not suffer any such complications as a result of his diabetes mellitus, the examiner should so state. 

The examiner should provide an opinion as to whether the is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was either caused or aggravated by (increased in severity due to) the service-connected diabetes mellitus.  If the opinion is to the effect that the diabetes mellitus did not cause, but aggravated, the erectile dysfunction, the examiner should also specify, so far as possible, the degree of erectile dysfunction (pathology/impairment) resulting from such aggravation.  The examiner should identify the baseline level of severity of the erectile dysfunction prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the erectile dysfunction is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

Regarding the service-connected peripheral neuropathy of the lower extremities, the examiner should specifically note all symptomatology and manifestations caused by the peripheral neuropathy.  The examiner should specify whether the peripheral neuropathy of the lower extremities is mild, moderate, moderately-severe, or severe.  The examiner should report whether there is complete paralysis in the leg and foot due to the peripheral neuropathy and whether there is evidence of foot drop and/or a loss of movement or weakened movement below the knee and in the foot and ankle.  

The examiner should render an opinion as to whether the service-connected diabetes mellitus type II and peripheral neuropathy of the lower extremities preclude the Veteran from working at substantially gainful employment consistent with his work and educational background. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Schedule the Veteran for a VA heart examination to assess the current severity of the service-connected ischemic heart disease.  The claims folder must be made available to the examiner for review.  

All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing and an x-ray study.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The examiner also should render an opinion as to whether the service-connected ischemic heart disease precludes the Veteran from working at substantially gainful employment consistent with his work and educational background. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


